Citation Nr: 1747553	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disk disease, from January 24, 2012, to May 15, 2017, and in excess of 40 percent from that date, to include on an extraschedular basis under 38 C.F.R. 3.321 (b)(1) (2016).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 15, 2017.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1977 to February 1989, from January 16, 1991 to April 5, 1991, and from June 1999 to May 2007. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2014, the Board denied the claim for a rating in excess 20 percent for lumbar spinal stenosis, post-operative with degenerative disc disease, and remanded the issue of entitlement to a TDIU to the RO for further evidentiary development. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2014 Order, the Court granted a Joint Motion for Remand (JMR) vacating the June 2014 Board decision only regarding entitlement to a rating in excess of 20 percent for the back disorder beginning January 24, 2012 and remanded the issue to the Board. The parties to the JMR noted that the Veteran had abandoned his appeal of the increased rating claim for the period prior to January 2012. 

Subsequent to the June 2014 remand the Veteran submitted an application for TDIU in April 2015.

In a May 2015 decision, the Board denied the increased rating claim for the back disability on and after January 24, 2012 and referred the issue of entitlement to a TDIU to the RO for adjudication. The Veteran appealed the May 2015 decision to the Court, which granted a JMR in November 2015. Pursuant to the JMR, the Court vacated that part of the Board decision that did not refer the increased rating for the back for extraschedular consideration. In June 2016, pursuant to the JMR, the Board remanded the back claim, directing that increased rating be referred for extraschedular consideration. 

In subsequent rating actions, the RO increased the rating for the back disability to 40 percent, effective May 15, 2017, and granted entitlement to TDIU, with an initial effective date of May 15, 2017. As will be discussed below, a recent determination by the Director of Compensation Service reflects an effective date of May 14, 2013. The TDIU claim is part of the increased rating claim and thus still before the Board.  The issues before the Board are as noted on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the procedural activity that has occurred after the claim was transferred back to the Board following the most recent remand, the claim is not ready for adjudication. 

Pursuant to the June 2016 remand, the increased rating back claim was referred to the Director for extraschedular consideration under 38 C.F.R. § 3.321(b). In a September 2016 memorandum, the Director denied the claim.  

In the meantime, the TDIU claim was being developed. Evidence obtained in connection with that development was considered in a July 2017 rating decision and as a result, the back disability was increased to 40 percent, on a schedular basis, and TDIU was granted, effective May 15, 2017. 

In an October 2017 decision, the Director granted entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), effective May 14, 2013; however, it does not appear that the decision has been effectuated. Thus, the effective date of the TDIU is unclear. The Director cited the 2013 date as the date the Veteran last worked. Argument submitted by the Veteran's representative suggests an earlier date may be for consideration. 

The rating for the back and TDIU claims are inextricably intertwined. 

Additional evidence recently submitted by the Veteran's last employer with regard to the effect of his service-connected back disability was not available for consideration as it was added to the record after the Director issued the September 2016 decision regarding the back claim. On remand, the back claim must be referred to the Director for consideration under 38 C.F.R. § 3.321(b) for the period after January 24, 2012; whether a rating greater than 20 percent is warranted prior to May 2017 and greater than 40 percent from that date.  

Entitlement to TDIU, prior to at least May 2017 is also remanded to clarify the effective date and, if the effective date is May 2013, to consider whether entitlement prior to that date is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Clarify whether the October 2017 decision by the Director to grant TDIU on an extraschedular basis from May 2013 has been effectuated and that the Veteran and his representative appropriate notice.

2. Refer the claim of entitlement to a rating in excess of 20 percent for lumbar spinal stenosis, post-operative with degenerative disk disease, after January 24, 2012 to May 15, 2017 and entitlement to a rating in excess of 40 percent from that date, to the Director, for extraschedular consideration under 38 C.F.R. 3.321 (b)(1).

3. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




